Citation Nr: 0736381	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which increased the rating for the 
veteran's service-connected bilateral hearing loss to 20 
percent, effective November 7, 2003.  The veteran duly 
appealed the RO's decision, arguing that a rating in excess 
of 20 percent is warranted.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks an increased rating for his service-
connected bilateral hearing loss.  A review of the record 
indicates that the veteran was last examined for compensation 
purposes in December 2003, nearly four years ago.  The 
veteran has indicated that since that time, his hearing loss 
disability has increased in severity.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the veteran claims a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997) (holding that when the veteran 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled another 
examination).

Under the circumstances of this case, the Board finds that a 
remand of this matter is necessary for the purpose of 
scheduling a VA medical examination to determine the current 
severity of the veteran's service-connected bilateral hearing 
loss.  See 38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  

In addition, a review of the record indicates that in January 
2005, the RO provided the veteran with a notification letter 
outlining the evidence necessary to substantiate a claim for 
an increased rating.  The Court, however, has issued a 
decision imposing additional notification requirements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the notice requirements of 38 U.S.C.A. § 
5103(a) apply to all five elements of a service connection 
claim, including the effective date of an award).  The RO has 
not yet issued a letter complying with these additional 
requirements.  Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish an effective 
date, as outlined by the Court in 
Dingess/Hartman.

2.  The veteran should be scheduled for a 
VA medical examination for the purpose of 
determining the current severity of his 
service-connected bilateral hearing loss.  
All indicated testing deemed necessary by 
the examiner should be performed, 
including a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



